IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40321
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                        CANDELARIO SEGURA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-264-1
                      --------------------
                        January 28, 2003

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Candelario Segura appeals his sentence with respect to the

imposition of concurrent three-year terms of supervised release

following his plea of guilty to two counts of assaulting a federal

employee in the performance of his official duties.      18 U.S.C.

§ 111(a)(1). Segura contends that the maximum period of supervised

release authorized for his offense is one year and requests that

his case be remanded to the district court for resentencing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Segura concedes that our review is limited to plain error because

he did not raise the issue in the district court.

       Segura’s offense is a Class E felony for which the maximum

term   of   supervised   release   is       one    year.   See   18   U.S.C.   §§

111(a)(1), 3559(a)(5), 3583(b)(3).                The Government concedes that

the three-year term of supervised release imposed by the district

court exceeds that authorized by law.                 This court will correct

overlong terms of supervised release on plain-error review.                    See

United States v. Cooper, 274 F.3d 230, 244 (5th Cir. 2001).

       Accordingly, we MODIFY the length of Segura’s concurrent terms

of supervised release to one year.                 See U.S.S.G. § 5D1.2(a)(3)

(mandating one-year term of supervised release for a defendant

convicted of a Class E felony).               The sentence is AFFIRMED AS

MODIFIED.




                                        2